BUSSEY, Judge.
On the 23rd day of February, 1968, there was filed herein an application for a Writ of Mandamus; however, in the body of his application, petitioner seeks an order of this Court modifying the judgment and sentence rendered against him. Petitioner does not attach a copy of the judgment and sentence rendered against him in the District Court of Oklahoma County on his plea of guilty, and there is nothing in the record before us to indicate what punishment was imposed on said petitioner on his plea of guilty for the offense of Armed Robbery.
Petitioner acknowledges that he was represented by counsel of his own choice and that instead of proceeding to a jury trial, after advising with his counsel, he entered a plea of guilty to the offense of which he stands convicted and was by the court sentenced to serve a term of imprisonment in the State Penitentiary. Petitioner does not allege any facts which would justify a finding that he was denied any of his constitutional rights, nor does he state in what manner the judgment and sentence imposed against him is cruel and excessive.
For these reasons we must hold that the petitioner has not stated facts sufficient to grant the relief prayed for. The relief prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.